F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           NOV 17 1999
                            FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    DUNCAN WILLIAMS,

                Plaintiff-Appellant,

    v.                                                    No. 99-6140
                                                    (D.C. No. 97-CV-1319-L)
    ARAMARK EDUCATIONAL                                   (W.D. Okla.)
    GROUP, INC., a Delaware
    Corporation,

                Defendant-Appellee.




                             ORDER AND JUDGMENT           *




Before EBEL , LUCERO , and MURPHY , Circuit Judges.



         Plaintiff-appellant Duncan Williams, proceeding pro se, filed this action

alleging that his former employer, defendant-appellee Aramark Educational

Group, Inc., discriminated against him on the basis of his race, in violation of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Title VII of the Civil Rights Act of 1964.   1
                                                   Aramark, which operates a contract

food service management company at Oklahoma Baptist University located in

Shawnee, Oklahoma, filed a motion for summary judgment. He asserted that:

(1) the lawsuit was untimely; (2) Williams had been laid off due to low student

enrollment; and (3) Aramark had not treated Williams differently from similarly-

situated nonminority employees. When Williams failed to respond to the

summary judgment motion within the time limits prescribed by the local rules, the

district court deemed the motion confessed. In addition, the court determined that

Aramark’s submissions demonstrated entitlement to summary judgment as a

matter of law.

       The court therefore entered judgment in favor of Aramark. After learning

of the court’s disposition of his case, Williams requested reconsideration, but did

not present any facts suggesting that summary judgment was inappropriate. The

court denied the request for reconsideration and this appeal followed.

       We review a grant of summary judgment de novo, applying the same

standard as the district court.   See Siemon v. AT&T Corp. , 117 F.3d 1173, 1175

(10th Cir. 1997). Summary judgment is appropriate if “there is no genuine



1
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.

                                             -2-
issue as to any material fact and . . . the moving party is entitled to a judgment as

a matter of law.” Fed. R. Civ. P. 56(c). When the district court deems a moving

party’s facts admitted because a nonmoving party failed to timely respond, we

review the ensuing grant of summary judgment for an abuse of discretion.          See

Miller v. Department of Treasury     , 934 F.2d 1161, 1162 (10th Cir.1991).

       Pro se litigants are required to follow the same rules of procedure,

including local court rules, as those governing other litigants.   See Green v.

Dorrell , 969 F.2d 915, 917 (10th Cir.1992). The record demonstrates that the

court informed Williams of his obligations to comply with the rules.

Nevertheless, he “respond[ed] to correspondence or pleadings which [were]

mailed to him as he deem[ed] fit and not as required by the Local Rules or

Fed. R. Civ. P.” R., tab 31 at 2 (quotation omitted). We conclude the district

court did not abuse its discretion in deeming Aramark’s uncontroverted facts

admitted.

       As these facts were properly deemed admitted, including the fact that

Williams filed his complaint more than ninety days after he received the right-to-

sue letter issued by the Equal Employment Opportunity Commission, summary

judgment was appropriate. Even on appeal, Williams has failed to come forward

with any disputed issues of material fact. His race discrimination claim fails

because he did not present any evidence that he was laid off for any reason other


                                             -3-
than a reduction of worker hours due to low student enrollment, or that members

of other races were treated differently. Moreover, Williams’ assertions of

improprieties on the part of the district court, the Equal Employment Opportunity

Commission, opposing counsel, and other attorneys are irrelevant and

unsupported.

      The judgment of the district court is AFFIRMED. The mandate shall issue

forthwith.



                                                   Entered for the Court



                                                   Carlos F. Lucero
                                                   Circuit Judge




                                        -4-